 1         RANDY P. ORLIK (State Bar No. 88025)
           SUSAN S. DAVIS (State Bar No. 125854)
 2         COX, CASTLE & NICHOLSON LLP
           2029 Century Park East, 21st Floor
 3         Los Angeles, CA 90067-3284
           Telephone: (310) 284-2200
 4         Facsimile: (310) 284-2100
           Email: rorlik@coxcastle.com
 5                sdavis@coxcastle.com
 6         Attorneys for Appellant
           TOWNSHIP NINE AVENUE, LLC
 7
 8
                                        UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10
11         In re:                                                  District Court Case No.
           CAPITOL STATION 65, LLC                                 2:18-CV-00554-MCE
12                       Debtor.
                                                                   Bankruptcy Court Case No.
13         TOWNSHIP NINE AVENUE, LLC                               17-23627-B-11
                        Appellant,
14                                                                 ORDER GRANTING
                              v.                                   AGREEMENT TO DISMISS
15                                                                 APPEAL OF SUBSTANTIVE
           CAPITOL STATION 65, LLC                                 CONSOLIDATION ORDER
16                       Appellee.
17
                       The Court, having considered the Agreement to Dismiss Appeal of Substantive
18
         Consolidation executed by Appellant and Appellee, and good cause appearing it is
19
         hereby ordered that: This Appeal is dismissed with each party bearing its own fees and
20
         costs, and the Clerk of the Court is directed to close this case.
21
                       IT IS SO ORDERED.
22
         Dated: January 16, 2019
23
24
25
26
27
28

                                                            -1-
     LAW OFFICES OF
     COX, CASTLE &         ORDER GRANTING AGREEMENT TO DISMISS APPEAL – SUBSTANTIVE CONSOLIDATION
     NICHOLSON LLP
     LOS ANGELES, CA
